J-S69012-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ADRIAN ALLEYNE

                            Appellant                     No. 540 EDA 2015


           Appeal from the Judgment of Sentence January 15, 2015
            In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0000906-2014


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and OLSON, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED DECEMBER 07, 2015

        Appellant, Adrian Alleyne, appeals from the judgment of sentence

entered in the Montgomery County Court of Common Pleas, following his

bench trial convictions for false alarms to agencies of public safety, stalking,

harassment, and disorderly conduct.1 We affirm.

        In its opinion, the trial court fully sets forth the relevant facts and

procedural history of this case.         Therefore, we have no reason to restate

them.    We add only that Appellant timely filed a post-sentence motion on

January 22, 2015, which the court denied on January 27, 2015. Appellant

timely filed a notice of appeal on February 24, 2015. On February 26, 2015,

____________________________________________


1
   18 Pa.C.S.A.       §§    4905(a);     2709.1(a)(1);   2709(a)(7);   5503(a)(4),
respectively.
J-S69012-15


the court ordered Appellant to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b), which Appellant timely filed on

March 10, 2015.

      Appellant raises two issues for our review:

         WHETHER THERE WAS LEGALLY SUFFICIENT EVIDENCE TO
         SUPPORT    [APPELLANT’S]   CONVICTIONS     FOR    THE
         OFFENSES OF STALKING, IN VIOLATION OF 18 PA.C.S. §
         2709.1(A)(1) AND FALSE ALARM[S] TO AGENCY OF
         PUBLIC SAFETY, IN VIOLATION OF 18 PA.C.S. § 4905(A).

         WHETHER THE LEARNED TRIAL COURT ABUSED ITS
         DISCRETION WHEN IT IMPOSED AN AGGREGATE
         SENTENCE OF 4-10 YEARS WITH RESPECT TO
         APPELLANT’S CONVICTIONS FOR STALKING AND FALSE
         ALARMS.

(Appellant’s Brief at 9).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable William R.

Carpenter, we conclude Appellant’s issues merit no relief. The trial court’s

opinion comprehensively discusses and properly disposes of the questions

presented. (See Trial Court Opinion, filed June 1, 2015, at 6-16) (finding:

(1) regarding stalking conviction, Appellant engaged in course of conduct

that caused Victim fear on November 15, 2013; Appellant falsely reported

911 fire occurring at Laurel House women’s shelter where Victim resided

with her sons; evidence showed Appellant called Victim numerous times

from pay phone outside Norristown public library, near Laurel House;

Appellant made ominous statements such as, “Don’t make me do this”;


                                    -2-
J-S69012-15


Victim saw Appellant standing outside of Laurel House that day; Appellant

sent third party to Laurel House asking for Victim on Appellant’s behalf;

events of November 15, 2013 caused Victim significant stress; Victim was

scared and afraid when she saw Appellant outside of Laurel House; Victim’s

counselor at Laurel House corroborated Victim’s testimony, where counselor

testified about efforts taken to calm down Victim; even without consideration

of Victim’s testimony concerning Appellant’s alleged prior acts involving

Victim and Victim’s family, Commonwealth presented sufficient evidence to

sustain Appellant’s stalking conviction based solely on Appellant’s actions on

November 15, 2013; regarding false alarms conviction, circumstantial

evidence showed Appellant made 911 false report of fire at Laurel House;

phone call came from pay phone outside Norristown public library, in vicinity

where officer saw Appellant lingering; Victim also saw Appellant outside

Laurel House during relevant timeframe; multiple calls to Victim’s cell phone

that day came from same pay phone outside of library; lack of direct

evidence did not defeat Commonwealth’s case; circumstantial evidence, was

sufficient to sustain Appellant’s conviction for false alarms to agencies of

public safety; (2) Victim and Victim’s mother testified at sentencing

regarding impact Appellant’s crimes had on each of them; director of

housing and operations at Laurel House also testified as to impact

Appellant’s actions had on Laurel House residents; Appellant presented

various witnesses at sentencing and four character letters; Appellant’s post-


                                    -3-
J-S69012-15


sentence motion failed to preserve Appellant’s claim on appeal that court did

not state adequate reasons on record for sentencing, so it is waived;2

moreover, court gave sufficient reasons on record for sentence imposed,

where court indicated it had benefit of pre-sentence investigation report and

reviewed victim impact statements, arguments of counsel, Appellant’s

statements, Sentencing Code and applicable guidelines, Appellant’s criminal

history, Appellant’s prior employment history, and seriousness of current

offenses;    court     considered     all      relevant   factors   upon   sentencing).

Accordingly, we affirm on the basis of the trial court’s opinion.

       Judgment of sentence affirmed.
       President Judge Emeritus Ford Elliott joins this memorandum.
       Judge Olson concurs in the result.
____________________________________________


2
   On appeal, Appellant argues the court departed from the guidelines by
imposing a sentence of 2½-5 years’ imprisonment for Appellant’s false
alarms conviction. The certified record does not contain the sentencing
sheet. Nevertheless, the court’s remarks at sentencing seem to belie
Appellant’s contention, where the court expressly stated it intended a term
of 2½-5 years’ imprisonment for Appellant’s stalking conviction and a
consecutive term of 1½-5 years’ imprisonment for the false alarms
conviction. The parties agreed at sentencing that the standard range for the
stalking offense was 21-30 months’ imprisonment and the standard range
for the false alarms offense was 12-18 months’ imprisonment. Thus, the
trial court intended to impose high-end standard range sentences for both
offenses. The confusion appears to stem from a possible typographical error
that appears on the copy of the sentencing sheet, which is in Appellant’s
supplemental brief and dictates a sentence of 2½-5 years’ imprisonment for
Count 1 and a sentence of 1½-5 years’ imprisonment for Count 2. According
to the criminal complaint, Count 1 is the false alarms offense and Count 2 is
the stalking offense. The record otherwise indicates the court’s intent to
impose the greater sentence for stalking (Count 2). Therefore, we direct the
trial court to correct any error in the sentencing sheet and to file a corrected
version to be made a part of the certified record.



                                            -4-
J-S69012-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/2015




                          -5-
                                                                          Circulated 11/12/2015 01:51 PM




                    IN THE COURT OF COMMONPLEAS OF MONTGOMERYCOUNTY
oo,                                    PENNSYLVANIA
                                      CRIMINALDMSION


          COMMONWEALTHOF PENNSYLVANIA                            CP-46-CR-0000906-2014

                          v.
          ADRIAN ALLEYNE                                          540 EDA 2015


                                                OPINION

          CARPENTER J.                                           MAY 29, 2015


                                      FACTUALAND PROCEDURALHISTORY

                         Appellant, Adrian Alleyne, appeals from the judgment of sentence

          imposed on January 15, 2015, following his conviction at a non-jury trial of

          false alarm to agency of public safety', stalking', harassment3 and disorderly

          conduct4•

                         The trial was held on October 31, 2014, at which the following facts

      were established. The Commonwealth first called Officer Angela Anderson of

      the Norristown Police Department to testify. (Trial by Judge 10/31/14 p. 9). She

      testified that on November 15, 2013, she was dispatched to the 900 block of

      Swede Street for a report of a fire and smoke coming from a women's shelter,

      Laurel House. Id. At 9 - 10. When she and Officer Brain Graham arrived on the


                18 Pa.C.S.A. 4905(a).

                18 Pa.C.S.A. 2709.l(a)(l).

                18 Pa.C.S.A. 2709(a)(7).
      4
                18 Pa.C.S.A. 5503(a)(4).
                                                                       Circulated 11/12/2015 01:51 PM




      scene they did not observe any smoke or fire at that location. Id. at 10. Both

      officers entered Laurel House and confirmed that there was no fire in the

      building. Id. 10 - 11. Officer Graham had given Officer Anderson information

      regarding the individual who may have been responsible for the call. Id. at 11.

      That information led the officer to the area of the Norristown Public Library

~ni   looking for Appellant. Id. at 12 - 13. At that location, Officer Anderson

      observed a male fitting the description that was given to her. Id. at 13. He was

      sitting on the front step of one of the residences next to the library. Id. at 13 -

      14. After the officer pulled up a photograph of Appellant on J-Net, she

      confirmed that that male was in fact Appellant. Id. at 14 - 15. At that point,

      Officer Anderson got out of her vehicle to speak to Appellant. Id. at 16. During

      the ensuing conversation, Appellant at some point stated that he was nowhere

      near Jennifer Stallings. Id. at 16. Appellant conveyed his understanding      that

      there was a PFA that was in place between him and Ms. Stallings. Id. at 17.

      Finally, Officer Anderson testified that there was a pay phone in front of the

      Norristown Public Library and that Appellant was near this pay phone. Id. The

      phone number associated with the pay phone is 610-275-9969. Id. at 39.

                   Next to testify was Ms. Stallings, the victim. Ms. Stalling described

      Appellant as an ex-boyfriend that she dated briefly prior to the time of the

      November 15, 2013, incident. Id. at 42. On November 15, 2013, Ms. Stallings

      was living at Laurel House with her two sons. Id. Around noon on that date, Ms.

      Stallings was getting ready to speak to her counselor when she received a

      phone call on her cell phone. Id. at 44. On the other end, a voice said, "Don't

                                                2
                                                                         Circulated 11/12/2015 01:51 PM




      make me do this. Don't make me do this." Id. This scared Ms. Stallings and she

      hung up. Id. Ms. Stallings called back the phone number that had just called

      her, and she recognized it to be a pay phone because it rang and rang and then

      she heard a buzzing sound. Id. Ms. Stallings testified that Appellant knew her

      then phone number. Id. at 45. Although Ms. Stallings didn't identify anyone by

~n1   the voice on the phone call, she had a suspicion of who it might be. Id. at 4 7.

      She received several phone calls between 12:12 and 12:16. Id. at 48; see also,

      cell phone call log at Exhibit uc-4 ". At that time, Ms. Stallings was getting ready

      to see her counselor Miss Carolyn. Id. at 49. During her meeting with her

      counselor, Ms. Stallings happened to look out the window and she saw
      Appellant pacing back and forth outside. Id. at 49, SO. Immediately after, Ms.

      Stallings reported hearing cop sirens and fire truck sirens come roaring down

      the street. Id. at 49. MS. Stallings reported that seeing Appellant caused her fear

      and anxiety. Id. at 51, 52. Ms. Stalling further testified that after the firetrucks

      left, there was a knock on the door by a guy asking for Jennifer from

      Norristown. Id. at 52. She was afraid. Id. Ms. Stallings spoke to the police, and in

      the course of that conversation she told them she had seen Appellant and she

      gave them a description of him. Id. at 55. Later that night, Ms. Stallings and her

      children had to relocate to a different shelter due to safety reasons. Id. at 56.
                   Ms. Stallings was questioned about where she had been living prior

      to arriving at Laurel House. Id. Ms. Stallings testified that she had been living in

      West Philadelphia on Edgewood Street with her parents and her sons. Id. That is

      where she had lived during the course of her three month relationship with

                                                 3
                                                                  Circulated 11/12/2015 01:51 PM




Appellant. Id. at 57. At some point after the relationship ended, Ms. Stallings

sought out a protection from abuse order ("PFA   11)   against Appellant. The

temporary PFA order was issued on September 19, 2013. Id. at 57 - 58. The

following day, Appellant sought a temporary PFA order against her. Id. at 59.

On September 231 2013, a final hearing was held on both PFA orders. Id. at 60.

In an effort to avoid a drawn out procedure, Ms. Stallings agreed for a final PFA

order to be entered against her. Id. at 60 - 61. A PFA order was also issued

against Appellant. Id. at 62.
            Ms. Stallings described the events that led up to the entry of the

PFA orders. She testified that the "last straw" happened after the relationship

ended when she saw Appellant standing on the corner of her block for a few

previous days, and at one point Appellant threw glass bottles at her. Id. at 62 -

63. Even after the entry of the PFA order Ms. Stallings believed that Appellant

was causing problems for her online. Id. at 63 - 64. Ms. Stalling also stated that

she was having problems with phone calls. Id. at 66. There was also an incident

at her parent's home in which Ms. Stallings was at home with her mom, her

children and one other friend where someone was trying to break in through

the windows at about 5:00 p.m. Id. at 66. This incident made everyone was

scared and nervous. Id. Ms. Stallings immediately ran out of the house and

grabbed the boys. Id. Ms. Stallings further related how random people would

come and knock on her door and say something like, "this guy asked me to

come up and get you." Id. at 67 - 68.



                                         4
                                                                         Circulated 11/12/2015 01:51 PM




                   The Commonwealth also called Carolyn Coleman, a counselor

      advocate and legal advocate employed at Laurel House, to testify. Id. at 83. She

      testified that on November 15, 2013, she was meeting with Ms. Stallings at the

      Laurel House in her office. Id. During their meeting, the witness testified that

      Ms. Stallings called out "Miss Carol, Miss Carol, it's him, it's him!" Id. at 84. Ms.

u11   Stallings identified the person as Appellant. Id. Ms. Coleman stated that Ms.

      Stallings was very scared and terrified. Id. at 84, 86. Another co-worker had to

      be called in to help calm Ms. Stallings down. Id. at 84. In the meantime, Ms.

      Coleman received a call asking whether there was fire in the shelter. Ms.

      Coleman reported that this upset Ms. Stallings again. Id. at 84 - 85. Ms.

      Coleman also relayed the same story that during the events of November 15,

      2013, someone had come to the door asking for Jennifer. Id. at 89. This

      unknown person also stated that there was someone who wanted to talk to her

      down the street and he was just relaying a message. Id. at 89 - 90. Ms. Coleman

      stepped out and looked up the street. She saw someone sitting on the church

      steps. Ms. Coleman identified that person as Appellant. Id. at 90.

                  Appellant did testify on his own behalf. The Commonwealth then

      presented two rebuttal witnesses. At the conclusion of the trial, Appellant was

      found guilty of the aforementioned     charges.

                  On January 15, 2015, Appellant was sentenced to an aggregate

      term of 4 to 10 years' imprisonment.

                  A timely post-sentence motion was filed on January 22, 2015, and

      was denied. This timely appeal followed.

                                                5
                                                                Circulated 11/12/2015 01:51 PM




                                      ISSUES

I.     Whether there was sufficient evidence to support Appellant's stalking
       conviction.
II.    Whether there was sufficient evidence to support Appellant1s conviction
       for false alarm to agency of public safety.

III.   Whether this Court imposed a proper sentence.

                                   DISCUSSION

I.     There was sufficient evidence to support Appellant's stalking conviction.

             First on appeal, Appellant contends that the evidence was

insufficient to convict him of stalking under 18 Pa.CS.A. §2709.l(a)(l).

             The standard our Superior Court applies in reviewing the

sufficiency of the evidence is whether viewing all the evidence admitted at trial

in the light most favorable to the verdict winner, there is sufficient evidence to

enable the fact-finder to find every element of the crime beyond a reasonable

doubt. In applying the above test, the our Superior Court may not weigh the

evidence and substitute its judgment for the fact-finder. In addition, the facts

and circumstances established by the Commonwealth need not preclude every

possibility of innocence. Any doubts regarding a defendant's guilt may be

resolved by the fact-finder unless the evidence is so weak and inconclusive that

as a matter of law no probability of fact may be drawn from the combined

circumstances. The Commonwealth may sustain its burden of proving every

element of the crime beyond a reasonable doubt by means of wholly
circumstantial evidence. Moreover, in applying the above test, the entire record

must be evaluated and all evidence actually received must be considered.

                                         6
                                                                Circulated 11/12/2015 01:51 PM




Finally, the trier of fact while passing upon the credibility of witnesses and the

weight of the evidence produced, is free to believe all, part or none of the

evidence. Commonwealth v. Abed, 989 A.2d 23, 26 -27 (Pa.Super. 2010) (citing

Commonwealth v. Hutchinson, 94 7 A.2d 800, 805-806 (Pa.Super. 2008))

( emphasis in original)

             To convict a defendant of stalking under 18 Pa.CS.A. §2709.l(a)(l),

the fallowing must be proved.

             § 2 709.1. Stalking


            (a) Offense defined.--A person commits the crime of
             stalking when the person either:

            (1) engages in a course of conduct or repeatedly
            commits acts toward another person, including
            following the person without proper authority, under
            circumstances which demonstrate either an intent to
            place such other person in reasonable fear of bodily
            injury or to cause substantial emotional distress to
            such other person;


18 Pa.CS.A. § 2709.1.
            The statute further defines the term "course of conduct" as:

            A pattern of actions composed of more than one act
            over a period of time, however short, evidencing a
            continuity of conduct. The term includes lewd,
            lascivious, threatening or obscene words, language,
            drawings, caricatures or actions, either in person or
            anonymously. Acts indicating a course of conduct
            which occur in more than one jurisdiction may be used
            by any other jurisdiction in which an act occurred as
            evidence of a continuing pattern of conduct or a
            course of conduct.



                                         7
                                                                       Circulated 11/12/2015 01:51 PM




(X),
        18 Pa.CS.A. § 2709.l(f).

                    In this case, the Commonwealth circumstantially proved that

       Appellant engaged in a course of conduct that caused Ms. Stalling fear on

       November 15, 2013. First, Appellant called in a fake fire alarm to 911 on

~n,    November 15, 2013, stating that there was a fire in the woman's shelter, Laurel

       House, where Ms. Stallings was residing at that time with her sons. In addition,

       the circumstantial evidence showed that he was calling her cell phone

       numerous times from the pay phone outside of the Norristown Public library.

       He made ominous statements such as "Don't make me do this." In addition,

       Appellant was actually standing outside of the shelter and was seen by Ms.

       Stallings and he even sent in a third party to women's shelter asking for her on

       Appellant's behalf.

                    On appeal, Appellant specifically argues that the Commonwealth's

       evidence did not establish a course of conduct that demonstrated an intent to

       place Ms. Stallings in fear of bodily injury or cause her any substantial stress.

       However, Ms. Stallings and Ms. Coleman's testimony was sufficient to establish

       that Appellant's course of conduct did in fact cause her substantial stress. In

       addition, the events of November 15, 2013, caused Ms. Stallings significant

       stress. Ms. Stallings testified that she was scared and afraid when she saw

       Appellant outside of the woman's shelter. That testimony was corroborated by

       Ms. Coleman's testimony regarding the efforts that were taken to calm Ms.

       Stallings down.

                                                8
                                                                       Circulated 11/12/2015 01:51 PM




                    Next on appeal, Appellant argues that the evidence was insufficient
!00:1
        that it was him who allegedly had broken into the home Ms. Stallings' parents,

        which allegedly caused her to seek shelter at Laurel house. However, even

        without taking Ms. Stallings testimony in this regard into consideration, there

        was sufficient evidence as Appellant actions on November 15, 2013, were

        sufficient to prove "course of conduct".

                    Appellant's third argument states that there was insufficient

        evidence because there was no evidence that it was him that made the
        numerous phone calls to Ms. Stallings to her at her parent's home when she

        resided there or to her at Laurel House.
                    There was more than sufficient evidence that it was Appellant who

        made numerous phone calls to Ms. Stallings while she was at the Laurel House

        on November 15, 2013, in that the circumstantial evidence showed that

        Appellant was in the proximity to the pay phone outside of the Norristown

        Public Library as testified to by Ms. Stallings, Ms. Coleman and Officer

        Anderson. Additionally, the evidence showed that the numerous phone calls to

        Ms. Stallings' phone that day came from that pay phone. This is more than

        sufficient evidence. Appellant's stalking conviction can be upheld regardless of

        whether or not Appellant made additional phone calls to Ms. Stallings at her

        parents' house.
                    Lastly, Appellant believes the evidence was insufficient because

        there were some acts of harassment and illegal behavior involving the home of

        Ms. Stallings' parents, there was no evidence linking him to those acts and the

                                                   9
                                                                 Circulated 11/12/2015 01:51 PM




only link between him and those acts was the conjecture and supposition of Ms.

Stallings and her family. Despite this, there was more than sufficient evidence

to convict Appellant of stalking based solely on his actions on November 15,

2013.

II.     There was sufficient evidence to support Appellant's conviction for false
        alarm to agency of public safety.

              Next on appeal, Appellant challenges the sufficiency of the

evidence in support of his conviction for false alarm to agency of public safety.

              To prove a def end ant guilty of false alarm to agency of public

safety, the Commonwealth must establish beyond a reasonable doubt as

follows:


              § 4905. False alarms to agencies of public safety


             (a) Offense defined.--A person commits an offense if
             he knowingly causes a false alarm of fire or other
             emergency to be transmitted to or within any
             organization, official or volunteer, for dealing with
             emergencies involving danger to life or property.

18 Pa.C.S.A. §4905.

             In this case, the circumstantial   evidence showed that Appellant was

the person who made the 911 call to falsely report a fire at Laurel House. The

phone callto 911 came from the phone number 610-275-9969, to which it was

stipulated that that phone number is from the pay phone outside the

Norristown Public library. (Trial by Judge 10/31/14 pp. 38 - 39). Additionally,

Appellant was found lingering by the Norristown Public Library, in the vicinity

of the pay phone by Officer Anderson. He had also been seen by Ms. Stallings
                                          10
                                                                         Circulated 11/12/2015 01:51 PM




        and Ms. Coleman outside the shelter during the operative time period. Finally, it

        was the same phone that was used to make calls to Ms. Stallings cell phone

        while she was in Laurel House.

1w1                 Appellant specifically argues that the evidence was insufficient
                                                                Circulated 11/12/2015 01:51 PM




to testify on behalf of the Commonwealth was Jennifer Boyer, the Senior

Director of Housing and Operations for Laurel House. Id. at 19. Ms. Boyer

testified as to the impact that Appellant's crimes had on other women at Laurel

House.

             Appellant also presented several witnesses. First to testify was

Leon Roberts, a family friend and neighbor, Beverly Alleyne, Appellant's aunt,

Alfonso Evans, Appellant's stepfather and Marcia Alleyne, Appellant's mother.

In addition, Appellant presented four character letters. A motion for

extraordinary relief was made, but denied. Id. at 35 - 36. Appellant exercised

his right to allocution. Id. at 38 - 39.

             The following sentence was imposed. On the stalking conviction,

Appellant was sentenced to 2 ~ to 5 years' imprisonment. On the false alarm to

an agency of public safety, Appellant was sentence to a term of 1 ~ to 5 years
consecutive to his stalking sentence. Harassment merged and on Appellant's

disorderly conduct offense, Appellant was sentenced to a term of 6 to 12
months', to run from the date of sentencing. The aggregate sentence imposed

was 4 to 10 years'. Id. at 50 - 51.
             The present issue, i.e., inadequate reasons stated on the record for

a court's sentencing a defendant in the aggravated range of the Sentencing

Guidelines, goes to the discretionary aspects of sentencing, for which there is

no automatic right to appeal. Commonwealth v. Antidormi, 84 A.3d 736,

759 (Pa.Super. 2014).



                                           12
                                                                       Circulated 11/12/2015 01:51 PM




                    To adequately preserve a discretionary sentencing claim, the
o;i,
       defendant must present the issue in either a post-sentence motion, or raise the

       claim during the sentencing proceedings. Commonwealth v. Zeigler, 112 A.3d

       656, 661 (Pa.Super. 2015) (citing Commonwealth v. Cartrette, 83 A.3d 1030,

       1042 (Pa.Super. 2013) (en bane)). In this case, Appellant's trial counsel did file a

       timely post-sentence motion; however, she did not raise this particular issue;

       therefore, it is waived.

                    Assuming arquendo that this issue was properly preserved, it does

       present a substantial question. Our Superior Court had held that claims that the

       sentencing court imposed a sentence outside the standard guidelines without

       stating adequate reasons on the record presents a substantial question. See,

       Commonwealth v. Robinson, 931 A.2d 15, 26 (Pa.Super. 2007).

                    Our appellate court's standard of review of a challenge to the

       discretionary aspects of sentence is well-settled:

                   Sentencing is a matter vested in the sound discretion
                   of the sentencing judge, and a sentence will not be
                   disturbed on appeal absent a manifest abuse of
                   discretion. In this context, an abuse of discretion is not
                   shown merely by an error in judgment. Rather, the
                   appellant must establish, by reference to the record,
                   that the sentencing court ignored or misapplied the
                   law, exercised its judgment for reasons of partiality,
                   prejudice, bias or ill will, or arrived at a manifestly
                   unreasonable decision.
       Antidormi, 84 A.3d 736, 760 (Pa.Super. 2014) (citing Robinson, supra.

                   Factors to be considered when determining a defendant's sentence

       include the character of the defendant and the particular circumstances of the

       offense in light of the legislative guidelines for sentencing. Commonwealth v.

                                               13
                                                               Circulated 11/12/2015 01:51 PM




Scott, 860 A.2d 1029, 1032 (Pa.Super. 2004). The sentence imposed must be

consistent with the protection of the public, the gravity of the offense and the

rehabilitative needs of the defendant. Id. "Where pre-sentence reports exist, we

shall ... presume that the sentencing judge was aware of relevant information

regarding the defendant's character and weighed those considerations along

with mitigating statutory factors. A pre-sentence report constitutes the record

and speaks for itself." Commonwealth v. Devers, 519 Pa. 88, 546 A.2d 12, 18

(1988). Further, "[h]aving been fully informed by the presentence report, the

sentencing court's discretion should not be disturbed."   Id.; see also,

Commonwealth v. Egan, 679 A.2d 237, 239 (Pa.Super. 1996) (The court is

required to place its reasons for the sentence on the record and this

requirement can be satisfied by indicating it has reviewed a pre-sentence

report).

            This Court stated sufficient reasons for the sentence imposed as

follows.

            All right then, the Court does have the benefit of the
            presentence investigation and report, which I have
            carefully considered. I have also prior to today's
            proceeding received the letters that have been ref erred
            to an the victim impact statement. I, of course,
            considered all the information supplied today by
            counsel and the arguments of counsel and the
            statements of the defendant. It is true I have also
            considered, I should say, the Sentencing Code and the
            sentencing guidelines.
            I'll admit it is true that the defendant does enjoy the
            support of family and friends. He still has their love
            and support, notwithstanding his criminal history,
            which is significant.

                                        14
                                                   Circulated 11/12/2015 01:51 PM




The criminal history I will refer to, because he has
previously been committed to the state prison system
and he has been convicted of a number of crimes of
violence.

In 1995 we start with a kidnapping, felony one, very
serious crime. Sentenced two to ten years in the state
prison system on September 18, 1996. In 1996 he pled
guilty to harassment. Then in 1996 there was the
criminal attempt at rape and the intimidation of
witness or victim, both felonies of the third degree.
The information is he pled guilty to both charges on
September 18, 1996, and was sentenced to three to ten
years on the charge of criminal attempt at rape and
two to five years on the other matter. Then there was a
robbery also, a two to five year sentence on the same
date.
He later had an aggravated assault in 2002; a three to
ten year state prison sentence on the aggravated
assault. There also was a possessing instrument of
crime, two and-a-half to five years. Then we come to
the instant offense.
The presentence investigation and report does set
forth his social history, his family history, his
education, occupation. He has been incarcerated for
many years, by he has worked at times doing asbestos
removal when last released from prison. He was
employed as a transporter for a year and-a-half. He
worked as a cook, He's also worked in construction.

The presentence investigation and report does note
that he has a history of domestic altercations with
females resulting in felony convictions.

This man does pose a clear and present danger to law-
abiding citizens. The facts here are very disturbing, the
intrusion into the safe haven of Laurel House, a
women's shelter. His conduct has had a very large and
negative impact on the victim, the community, the
workers, employees and staff of Laurel House and the
other people there.


                            15
                                                                 Circulated 11/12/2015 01:51 PM




             It has to be underscored that a false fire alarm poses a
             significant danger to the public and the responding
             First Alarmers, certainly to the people at the location
             involved. That is quite obvious. The fire alarm people
             travel at a high rate of speed in order to try to put out
             what they believe to be a real fire; of course, here it's a
             false alarm. Conduct of this type cannot be tolerated.

            Clearly, a consecutive state prison sentence is
            appropriate given his character and attitude and his
            very high risk of reoffending. Simply stated, he is a
            dangerous person. We know that state prison
            sentences in the past has not deterred him from
            criminal conduct, and they span a period of time. His
            crimes are distinct evil deeds, factually related but
            having separate harmful serious impacts.

            I believe the sentence that I impose is appropriate to
            protect abused women in shelters, employees at those
            shelters, staff, the public and First Responders


(Sentencing 1/15/15 pp. 47 - 50). The record reflects that this Court did

consider all of the relevant factors. Accordingly, Appellant's sentence is proper.

                             CONCLUSION


            Based on the forgoing analysis, the judgment of sentence imposed

on January 15, 2015, should be affirmed.


                                              BY THE COURT:



                                              ~~~
                                              COURT OF COMMON PLEAS
                                              MONTGOMERY COUNTY
                                              PENNSYLVANIA
                                              38™ JUDICIAL DISTRICT



                                         16
                                                   Circulated 11/12/2015 01:51 PM




oo,   Copies sent on May 29, 2015
      By Interoffice Mail to:
      District Attorney

      By First Class Mail to:
      Raymond Roberts, Assistant Public Defender




                                          17